                     Case 6:20-cr-00543-MC                       Document 1              Filed 12/21/20              Page 1 of 1
                    Case 1:17-cr-00077-SPW Document 84 Filed 12/22/20 Page 1 of 1

                                                                                                                        DOCKET NUMBERS (Tran. Court)

PR0£l 22
                                                                                                                        0977 I: 17CR00 077-1
(Rev. 2/88)
                                TRANSFER OF JURISDICTION                                                                DOCKET NUMBER (Rec. Co11r1)

                                                                                                                         6:20-cr-543-MC

NAME AND ADDRESS OF PRO BATIONER/SUPERVISED RELEAS EE                            DISTRI CT                              DIVI SION

Joh n Henry Schne ider                                                           District of Montana                    Billings
                                                                                 NAME or SENTENCING JUDGE

                                                                                 Susan. P. Watter.;,             U. S. District Court Judge

                                                                                 DATES OF PRO01\ TIONISUPERVISED        FROM            TO
                                                                                 RELEASE:
                                                                                                                        10/30/2020      10/29/2023


OFFENSE
Title and Section
) 8:)52()) - Concealment of Bankruptcy Assets

PART 1 - ORDER TRANSFERRING JURISDICTION

UNITED STATES DISTRICT COURT FOR THE District of Montana

IT IS HEREBY ORDERED that pursuant to 18 U.S.C. 3605 the jurisdiction of the probationer or supervised releasee
named above be transferred with the records of the Court to the United States District Court for the District of
Oregon upon that Court's order of acceptance of jurisdiction. This Court hereby expressly consents that the period of
probation or supervised release may be changed by the District Court to which this transfer is made without further
inquiry of this Court.*                                            1
              J,l.-J 7-~,.Z()                                                          J./_- -                 - ~ (/ .l ~:.; -
                                                                                   ✓

          Date                                                                         Uni1ed S1a1es Dis1ric1 Co1.11·1 Judge

*Th is scnlcncc may be dele ted in lhc discretio n of the transferri ng Courl.

PART 2 - ORDER ACCEPTING JURISDICTION

UNITED STATES DISTRICT COURT FOR THE District of Oregon

IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised release be accepted and
assumed by this Court from and after the entry of this order.


              12/21/2020                                                                s/Michael J. McShane
          Effective Da1e                                                               U11i1ed Sw1es Dislricl Court Judge
